COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EUGENIO L. RODRIGUEZ,                           §             No. 08-21-00146-CR

                      Appellant,                 §                Appeal from the

 v.                                              §              109th District Court

 THE STATE OF TEXAS,                             §          of Andrews County, Texas

                       State.                    §                  (TC# 1532)

                                                 §
                                            ORDER

       The clerk’s record was filed in this office on November 22, 2021, and upon further

review of the record, it appears that the Final Order Finding Jail-Time Credit and Denying Other

Relief does not contain the correct month it was signed.

       Therefore, the Court ORDERS that the Honorable Tryon D. Lewis, Presiding Judge for

the 109th District Court of Andrews County, Texas, enter a corrected order including the month

the order was signed. The corrected order shall be filed with the District Clerk of Andrews

County, Texas, and the District Clerk shall prepare a supplemental clerk’s record which will

include the corrected order and file it with this Court on or before December 13, 2021.

       IT IS SO ORDERED this 23rd day of November, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.